Exhibit 10.9(k)

Amendment No. 10 to

Receivables Loan Agreement

This Amendment no. 10 to Receivables Loan Agreement (this “Amendment”),
effective as of February 14, 2019 (the “Effective Date”), is executed by and
among HILTON GRAND VACATIONS TRUST I LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the financial
institutions signatory hereto as Managing Agents, the financial institutions
signatory hereto as Conduit Lenders, the financial institutions signatory hereto
as Committed Lenders and DEUTSCHE BANK SECURITIES, INC., as Administrative
Agent.  Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Receivables Loan Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Managing Agents party thereto, the Administrative
Agent, Wells Fargo Bank National Association, as Securities Intermediary and
Paying Agent, the Conduit Lenders party thereto, and the Committed Lenders party
thereto are parties to that certain Receivables Loan Agreement dated as of May
9, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Loan Agreement”); and

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Receivables Loan Agreement and provide certain waivers under
the Receivables Loan Agreement and the other Facility Documents, each as further
described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1.Amendment to the Receivables Loan Agreement.  Effective as of the
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Receivables Loan Agreement is hereby amended by
amending and restating the definition of “Default Ratio” set forth in Section
1.01 of the Receivables Loan Agreement as follows:

““Default Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, computed by dividing (i) the aggregate Timeshare Loan Balances of
all Pledged Timeshare Loans that became Defaulted Timeshare Loans during such
Collection Period and were not substituted for or repurchased prior to the
related Distribution Date (with the outstanding principal balance of each such
Pledged Timeshare Loan determined as of the last day of the Collection Period on
which such Pledged Timeshare Loan became a Defaulted Timeshare Loan) by (ii) the
aggregate Timeshare Loan Balances of all Pledged Timeshare Loans on the last day
of such Collection Period.”

 

 

KL231093524

--------------------------------------------------------------------------------

 

SECTION 2.Waiver.  Prior to the Effective Date, clause (ii) of the definition
Delinquency Ratio was calculated giving effect to substitutions and repurchases
of Defaulted Timeshare Loans and the acquisition by the Borrower of Additional
Timeshare Loans, in each case on or prior to the related Determination
Date.  Effective as of the Effective Date, and subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the Administrative Agent
and the Managing Agents waive any Default, Event of Default, Unmatured Servicer
Termination Event or Servicer Termination Event directly related to the Default
Ratio being calculated prior to the date hereof in the manner contemplated by
such definition after giving effect to this Amendment and to the Delinquency
Ratio being calculated in accordance with the prior sentence. The foregoing
waivers do not and shall not apply to any other Default, Event of Default,
Unmatured Servicer Termination Event or Servicer Termination that may currently
be outstanding, and shall not apply to any future Default, Event of Default,
Unmatured Servicer Termination Event or Servicer Termination. Without limiting
the generality of the foregoing, the Borrower agrees that the foregoing waivers
and the execution, delivery and effectiveness of this Amendment shall not
entitle the Borrower to any future or additional consent, amendment, waiver or
modification of any provision of the Receivables Loan Agreement or any other
Facility Document, nor shall the execution and delivery of this Amendment
establish a course of dealing among the Borrower, the Administrative Agent and
the Managing Agents or in any other way obligate the Administrative Agent or the
Managing Agents to hereafter provide any consent, amendment, waiver or
modification of any provision of the Receivables Loan Agreement or any other
Facility Document.

SECTION 3.Conditions Precedent.  This Amendment shall become effective on the
Effective Date upon the satisfaction of the Administrative Agent having received
counterparts of this Amendment executed by each of the parties hereto.

SECTION 4.Representations, Warranties and Confirmations.  The Borrower hereby
represents and warrants that:

4.1It has the power and is duly authorized, including by all limited liability
company action on its part, to execute and deliver this Amendment.

4.2This Amendment has been duly and validly executed and delivered by it.

4.3This Amendment and Receivables Loan Agreement as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms.

4.4Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of the Borrower set forth in the
Receivables Loan Agreement are true and correct in all material respects as of
the date hereof (except to the extent such representations or warranties relate
solely to an earlier date and then as of such date).

4.5Immediately prior, and after giving all effect, to this Amendment, and other
than any Servicer Termination Event, Unmatured Servicer Termination Event,
Default or Event of Default directly related to the Default Ratio being
calculated prior to the date hereof in the manner contemplated by such
definition after giving effect to this Amendment and to the Delinquency Ratio
being calculated in accordance with the first sentence of Section 3 of this
Amendment, no event, condition or circumstance has occurred and is continuing
which constitutes a Servicer Termination Event, Unmatured Servicer Termination
Event, Default or Event of Default.

SECTION 5.Delivery of Executed Amendment.  The Borrower covenants and agrees
that it will deliver an executed copy of this Amendment to the Paying Agent and
the Custodian promptly following the effectiveness hereof.

 

KL231093524

2

 

--------------------------------------------------------------------------------

 

SECTION 6.Entire Agreement.  The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 7.Effectiveness of Amendment.  Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Receivables Loan Agreement
and the other Facility Documents, as applicable, shall remain in full force and
effect and are hereby ratified and confirmed.  This Amendment shall not operate
as a consent, waiver, amendment or other modification of any other term or
condition set forth in the Receivables Loan Agreement and the other Facility
Documents or any right, power or remedy of the Administrative Agent or any
Managing Agent or Lender under the Receivables Loan Agreement and the other
Facility Documents, except as expressly modified hereby.  Upon the effectiveness
of this Amendment, each reference in the Receivables Loan Agreement to “this
Agreement” or “this Receivables Loan Agreement” or words of like import shall
mean and be references to the Receivables Loan Agreement, as applicable, as
amended hereby, and each reference in any other Facility Document to the
Receivables Loan Agreement or to any terms defined in the Receivables Loan
Agreement which are modified hereby shall mean and be references to the
Receivables Loan Agreement, or to such terms as modified hereby.

SECTION 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.Binding Effect.  This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 10.Headings.  The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 11.Novation.  This Amendment does not constitute a novation or
termination of the Receivables Loan Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 12.Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in a “.pdf” file shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 13.Fees, Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable fees and out-of-pocket expenses of Morgan, Lewis & Bockius LLP,
counsel for the Administrative Agent, incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith.

[Signature Pages Follow]

 

 

KL231093524

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

HILTON GRAND VACATIONS TRUST I LLC,

as Borrower

 

 

 

 

 

 

By:

 

/s/ Mark Laurent

Name:

 

Mark Laurent

Title:

 

VP Treasury

 

 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

Deutsche Bank SECURITIES, INC.,

as Administrative Agent

 

 

 

By:

 

/s/ Robert Sannicandro

Name:

 

Robert Sannicandro

Title:

 

Managing Director

 

 

 

By:

 

/s/ Alex Nixon

Name:

 

Alex Nixon

Title:

 

Vice President

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Robert Sannicandro

Name:

 

Robert Sannicandro

Title:

 

Managing Director

 

 

 

By:

 

/s/ Alex Nixon

Name:

 

Alex Nixon

Title:

 

Vice President

 

 

 

 

 

 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Carl W. Anderson

Name:

 

Carl W. Anderson

Title:

 

Managing Director

 




 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin-Yong Choe

Title:

 

Director

 

 

 

SHEFFIELD RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

 

 

By:

 

Barclays Bank PLC,

 

 

as attorney-in-fact

 

 

 

 

 

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin-Yong Choe

Title:

 

Director

 

 

 

 




 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Leigh Poltrack

Name:

 

Leigh Poltrack

Title:

 

Vice President

 

 

 

 




 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

SUNTRUSTBANK,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Emily Shields

Name:

 

Emily Shields

Title:

 

First Vice President

 

 

 

 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed:

 

 

 

 

 

 

HILTON RESORTS CORPORATION,

as Seller

 

 

 

 

 

 

By:

 

/s/ Mark Laurent

Name:

 

Mark Laurent

Title:

 

VP, Portfolio

 

 

 

GRAND VACATIONS SERVICES LLC,

as Servicer

 

 

 

 

 

 

By:

 

/s/ Mark Laurent

Name:

 

Mark Laurent

Title:

 

VP, Portfolio

 

 




 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Backup Servicer

 

 

 

 

 

 

By:

 

/s/ Jennifer C. Westberg

Name:

 

Jennifer C. Westberg

Title:

 

Vice President

 

 

[Signature Page to Amendment No. 10 to Receivables Loan Agreement]

KL2 3109352